IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40855
                         Summary Calendar



UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

versus

JUAN ANTONIO CERON,
                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-01-CR-69-1
                       --------------------
                           July 2, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Antonio Ceron (“Ceron”) appeals his guilty-plea

conviction and sentence for possession of 428 kilograms of

marijuana with intent to distribute.   Ceron argues that his

guilty plea was involuntary because the district court did not

advise him of the mandatory minimum 60-month sentence and did not

make further inquiry when Ceron indicated at rearraignment that

he had been promised a safety-valve reduction in exchange for his

guilty plea.   He also argues that the district court abused its

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40855
                                -2-

discretion in denying his FED. R. CRIM. P. 32(e) motion to

withdraw his guilty plea, in light of the involuntariness of the

plea and his assertion of innocence.

     Ceron’s arguments concerning the voluntariness of his plea

are factually erroneous.   The corrected transcript of the

rearraignment shows that Ceron replied “no” when asked whether he

had been promised a safety-valve reduction.   The record also

shows that he was admonished concerning the mandatory minimum

sentence in accordance with FED. R. CRIM. P. 11.   This issue is

without merit.

     The district court did not abuse its discretion in denying

Ceron’s motion to withdraw his guilty plea.   The district court

weighed the factors set forth in United States v. Carr, 740 F.2d

339, 343-44 (5th Cir. 1984), and determined that the totality of

the circumstances did not support withdrawal of the plea.

Ceron’s declarations of guilt at rearraignment were clear,

unequivocal, and carry a strong presumption of verity.    See

United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001).

The record shows that the district court conducted a careful and

thorough plea colloquy pursuant to FED. R. CRIM. P. 11, that Ceron

was assisted by counsel at rearraignment, and that his guilty

plea was knowing and voluntary.   Ceron did not carry his burden

of showing a fair and just reason to withdraw the plea.      See FED.

R. CRIM. P. 32(e); Lampazianie, 251 F.3d at 525.

     AFFIRMED.